The state appeals from a decision that suppressed evidence of drugs seized from defendant-appellee Van Hunter while he occupied a closed toilet stall during a concert.
The assigned error is sustained for the reason that probable cause existed for the warrantless search of the toilet stall. Police officers were aware that concertgoers would use toilet stalls as a hiding place for drug activity. Upon entering the restroom during a routine patrol, police officers noted defendant's feet were positioned in a way that suggested the toilet was not being used for its intended purpose. In addition, defendant's trousers were not gathered around his ankles in a manner that suggested he was using the toilet. Based on these facts, the police officers had probable cause to peer into the enclosed stall. See State v. Toppel (July 8, 1987), Summit App. No. 12953, unreported; State v. McClung (Mar. 3, 1982), Hamilton App. No. C-810299, unreported.
The judgment is reversed and the cause is remanded for further proceedings.
Judgment accordingly.
KRUPANSKY and MATIA, JJ., concur. *Page 171